DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected because claim 2 recites “substantial” on line 2. To correct, rewrite “substantially”. 
Claim 6 is objected because claim 6 recites “(106)”, which is the part label of the figure. To correct, just remove it from the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Atalar (U.S. Pub. No. 20130245741A1) and Buessing (U.S. Pub. No. 20120158077A1).

	Regarding claim 1, Atalar teaches medical sensing system (Fig 2A, paragraph [0076]) comprising: 
an elongate interventional device (Fig 2A, lead system 20); and 
an adjustable capacitance circuit (Fig 19C, circuit of adjustable capacitances 340 and 360, paragraph [0115]-[0116]); wherein the elongate interventional device (Fig 2A, lead system 20) comprises: 
a first electrical conductor and a second electrical conductor (Fig 19C, multiple conductors 20c); and at least one of i) an electrically conductive shield (Fig 19C, electrical conductive shield 325, paragraph [0115]) that overlaps the electrical conductors (Fig 19C, electrical conductive shield 325 and electrical conductors 20c, paragraph [0115]) and/or ii) an electrically conductive shaft; wherein the first electrical conductor and the second electrical conductor each have a capacitance to the electrically conductive shield (Fig 19C, electrical conductors 20c are connected to electrical conductive shield through capacitances 340, paragraph [0115]-[0116]) or to the electrically conductive shaft; and 
wherein the adjustable capacitance circuit (Fig 19C, circuit of adjustable capacitances 340 and 360, paragraph [0115]-[0116]) is configured to provide an adjustable capacitance between at least one of the electrical conductors (Fig 19C, capacitances 340 are adjustable, paragraph [0115]-[0116]) and at least one of i) the electrically conductive shield that overlaps the electrical conductors (Fig 19C, electrical conductors 20c are connected to electrical conductive shield through capacitances 340, paragraph [0115]-[0116]) or ii) the electrically conductive shaft; and 
wherein the adjustable capacitance circuit (Fig 19C, circuit of adjustable capacitances 340 and 360, paragraph [0115]-[0116]) is configured to control the adjustable capacitance (Fig 19C, capacitances 340 are adjustable, paragraph [0115]-[0116]) based on a difference in capacitance measured between each electrical conductor and at least one of i) the electrically conductive shield that overlaps the electrical conductors (Fig 19C, electrical conductors 20c are connected to electrical conductive shield through capacitances 340 and capacitances 340 are tuned to a high impedance measurement at desired frequency, paragraph [0115]-[0116]) or ii) the electrically conductive shaft (Fig 13A-B, tertiary shield 36 is functioning as electrical conductive shaft, paragraph [0018] and [0093] and [0095]).
	Atalar fails to teach electrical conductors each have a stray capacitance to the electrically conductive shield. However, Atalar further teach an in an alternate embodiment shown in Fig 15B and paragraph [0102]-[0103] that incorporate multiple stray capacitances 350 connected between electrical conductor 20c to electrical conductive shield 325. Atalar was therefore apprised of various ways to deliver the same impedance at a desired frequency or range (paragraph [0103]). In view of collectively evidence, it would have been obvious to those skilled, prior to the effective filing date, to embody the use of stray capacitances between electrical conductor and electrically conductive shield. Doing so would allow to turn the RF trap to a high impedance at a desired frequency (range) of the MRI frequency (paragraph [0103]). 
	Atalar fails to teach a sensor an elongate interventional device having a capacitance of , the sensor being disposed on the elongate interventional device and the first electrical conductor and the second electrical conductor being in electrical contact with the sensor and extending along the elongate interventional device for providing electrical signals corresponding to signals detected by the sensor. However, Buessing teaches a sensor (Fig 4A-B, interference field sensor in Fig 4A,paragraph [0039]) an elongate interventional device (Fig 1, electrode line 20, paragraph [0028]) having a capacitance (Fig 4A-B, capacitance in Fig 4B, paragraph [0039]) of, the sensor being disposed on the elongate interventional device (Fig 1, the sensor is located on distal end of electrode line 20, paragraph [0023]-[0024], and [0028]) and the electrical conductor (electrode line replacing for the electrical conductor, paragraph [0005]) being in electrical contact with the sensor (Fig 4B, electrode line are in contact with interference field sensor, paragraph [0039]) and extending along the elongate interventional device for providing electrical signals corresponding to signals detected by the sensor (paragraph [0015], detect an output at the proximal end of an electrode line).
	Atalar and Buessing are considered to be analogous to the claimed invention because they are in the same field of elongate interventional device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Atalar to incorporate the teachings of Buessing providing a sensor (Fig 4A-B, interference field sensor in Fig 4A,paragraph [0039]) an elongate interventional device (Fig 1, electrode line 20, paragraph [0028]) having a capacitance (Fig 4A-B, capacitance in Fig 4B, paragraph [0039]) of, the sensor being disposed on the elongate interventional device (Fig 1, the sensor is located on distal end of electrode line 20, paragraph [023]-[0024], and [0028]) and the electrical conductor (electrode line replacing for the electrical conductor, paragraph [0005]) being in electrical contact with the sensor (Fig 4B, electrode line are in contact with interference field sensor, paragraph [0039]) and extending along the elongate interventional device for providing electrical signals corresponding to signals detected by the sensor (paragraph [0015], detect an output at the proximal end of an electrode line). Doing so would allow to detect an output received at the proximal end of an electrode line (paragraph [0015]). 

	Regarding claim 2, Atalar modified by Buessing teaches the medical sensing system (Fig 2A, paragraph [0076]) according to claim 1 wherein the adjustable capacitance (Fig 19C, adjustable capacitances 340, paragraph [0115]-[0116]) is adjusted such that a substantial equal total capacitance is provided between each electrical conductor (capacitances 340 are tuned to high impedance at desired frequency, paragraph [0116]) and at least one of i) the electrically conductive shield that overlaps the electrical conductors (Fig 19C, electrical conductors 20c are connected to electrical conductive shield through capacitances 340, paragraph [0115]-[0116]) or ii) electrically conductive shaft (Fig 13A-B, tertiary shield 36 is functioning as electrical conductive shaft, paragraph [0018] and [0093] and [0095]).

Regarding claim 3, Atalar modified by Buessing teaches the medical sensing system (Fig 2A, paragraph [0076]) according to claim 1 and the adjustable capacitance circuit (Fig 19C, circuit of adjustable capacitances 340 and 360, paragraph [0115]-[0116]) comprises at least one input (RF trap capacitances 360 to detect physiological medium, paragraph [0115]-[0116]) configured to receive electrical signals indicative of interference signals (physiological medium, paragraph [0115]-[0116]) detected on the first electrical conductor or on the second electrical conductor (Fig 19C, electrical conductors 20c, paragraph [0115]-[0116]); and wherein the adjustable capacitance circuit (Fig 19C, circuit of adjustable capacitances 340 and 360, paragraph [0115]-[0116]) is further configured to control the adjustable capacitance based on the detected interference signals (adjusting frequency values of the parallel resonant circuit created by RF trap capacitors 360 to detect physiological medium, paragraph [0115]).

Regarding claim 4, Atalar teaches the medical sensing system (Fig 2A, paragraph [0076]) according to claim 1 and adjustable capacitance circuit (Fig 19C, circuit of adjustable capacitances 340 and 360, paragraph [0115]-[0116]). 
Atalar fails to teach a varactor diode. However, Buessing teaches a varactor diode (Fig 5, varactor diode V1, paragraph [0040]). 
Atalar and Buessing are considered to be analogous to the claimed invention because they are in the same field of elongate interventional device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Atalar to incorporate the teachings of Buessing providing a varactor diode (Fig 5, varactor diode V1, paragraph [0040]). Doing so would allow to additionally adjust voltage for adjusting impedance at desired frequency (paragraph [0040]).

Regarding claim 6, Atalar modified by Buessing teaches the medical sensing system (Fig 2A, paragraph [0076]) according to claim 1 wherein the elongate interventional device comprises i) an electrically conductive shield (Fig 19C, electrical conductors 20c are connected to electrical conductive shield through capacitances 340, paragraph [0115]-[0116]) that overlaps the electrical conductors (Fig 19C, electrical conductors 20c are connected to electrical conductive shield through capacitances 340, paragraph [0115]-[0116]) and ii) an electrically conductive shaft (Fig 13A-B, tertiary shield 36 is functioning as electrical conductive shaft, paragraph [0018] and [0093] and [0095]); and wherein the electrically conductive shield (Fig 13A-B, primary shield 33 as conductive shield, paragraph [0018] and [0093] and [0095]) is electrically connected to the electrically conductive shaft (Fig 13A-B, tertiary shield 36 is functioning as electrical conductive shaft, paragraph [0018] and [0093] and [0095]).

Regarding claim 8, Atalar teaches the medical sensing system (Fig 2A, paragraph [0076]) according to claim 1 further comprising an electrical cable (Fig 19C, cable connecting electrical conductors 20c to capacitances 340 then to conductive shield 325, paragraph [0115]); and wherein the electrical cable (Fig 19C, cable connecting electrical conductors 20c to capacitances 340 then to conductive shield 325, paragraph [0115]) is configured to connect the adjustable capacitance circuit (Fig 19C, circuit of adjustable capacitances 340 and 360, paragraph [0115]-[0116]) to the first electrical conductor and to the second electrical conductor (Fig 19C, electrical conductors 20c, paragraph [0115]) and to at least one of i) the electrically conductive shield (Fig 19C, electrical conductive shield 325, paragraph [0115]-[0116]) that overlaps the electrical conductors or ii) the electrically conductive shaft (Fig 13A-B, tertiary shield 36 is functioning as electrical conductive shaft, paragraph [0018] and [0093] and [0095]).
Atalar fails to teach the medical sensing system further comprising a console or an electrical connector and the adjustable capacitance circuit is disposed in the console or the electrical connector. However, Buessing teaches a console or an electrical connector (Fig 5, contacts A-B, paragraph [0040]) and the adjustable resistance circuit (Fig 5, adjustable resistance circuit, paragraph [0040]) is disposed in the console or the electrical connector (Fig 5, adjustable resistance circuit is disposed between contacts A-B, paragraph [0040]. 
Atalar and Buessing are considered to be analogous to the claimed invention because they are in the same field of elongate interventional device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Atalar to incorporate the teachings of Buessing providing a console or an electrical connector (Fig 5, contacts A-B, paragraph [0040]) and the adjustable resistance circuit (Fig 5, adjustable resistance circuit, paragraph [0040]) is disposed in the console or the electrical connector (Fig 5, adjustable resistance circuit is disposed between contacts A-B, paragraph [0040]. Doing so would allow to adjust voltage and impedance through a control loop formed by control unit to remove the interference signals (paragraph [0038]).

Claim(s) 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atalar (U.S. Pub. No. 20130245741A1) and Buessing (U.S. Pub. No. 20120158077A1) as applied to claim 1 above, and further in view of De Wijs (W.O. Pub. No. 2018095793A1).

	Regarding claim 5 Atalar modified by Buessing teaches teaches the medical sensing system (Fig 2A, paragraph [0076]) according to claim 1.
	Atalar modified by Buessing fails to teach a differential amplifier; wherein the differential amplifier is in electrical communication with each of the first electrical conductor and the second electrical conductor and is configured to provide an output signal corresponding to an amplified difference between an electrical signal on the first electrical conductor and an electrical signal on the second electrical conductor. However, De Wijs teaches a differential amplifier (Fig 3, differential amplifier DACCT, page 11, lines 6-19); wherein the differential amplifier (Fig 3, differential amplifier DACCT, page 11, lines 6-19) is in electrical communication with each of the first electrical conductor (Fig 3, first electrical conductor EC1, page 11, lines 6-19) and the second electrical conductor (Fig 3, second electrical conductor EC2, page 11, lines 6-19) and is configured to provide an output signal corresponding to an amplified difference (amplified difference, page 11, lines 6-19) between an electrical signal on the first electrical conductor (Fig 3, electrical signal carried by first electrical conductor EC1, page 11, lines 6-19) and an electrical signal on the second electrical conductor (Fig 3, electrical signal carried by second electrical conductor EC2, page 11, lines 6-19).
Atalar, Buessing, and De Wijs are considered to be analogous to the claimed invention because they are in the same field of elongate interventional device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Atalar to incorporate the teachings of De Wijs providing a differential amplifier (Fig 3, differential amplifier DACCT, page 11, lines 6-19), which is in electrical communication with each of the first electrical conductor (Fig 3, first electrical conductor EC1, page 11, lines 6-19) and the second electrical conductor (Fig 3, second electrical conductor EC2, page 11, lines 6-19) and is configured to provide an output signal corresponding to an amplified difference (amplified difference, page 11, lines 6-19) between an electrical signals of electrical conductors (Fig 3, electrical signals carried by first electrical conductor EC1 and second electrical conductor EC2, page 11, lines 6-19). Doing so would allow to suppress noises coming from electrical signal, which to improve the quality of signal. 

Regarding claim 7, Atalar modified by Buessing teaches the medical sensing system (Fig 2A, paragraph [0076]) according to claim 1. 
Atalar modified by Buessing fails to teach the sensor is configured to detect ultrasound signals. However, De Wijs teaches the sensors (Fig 3, polarized transducers PT1 and PT2, page 10, lines 4-20) is configured to detect ultrasound signals (polarized transducers PT1 and PT2 are used to detect ultrasound signals, page 12, lines 14-15).
Atalar, Buessing, and De Wijs are considered to be analogous to the claimed invention because they are in the same field of elongate interventional device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Atalar to incorporate the teachings of De Wijs providing the sensors (Fig 3, polarized transducers PT1 and PT2, page 10, lines 4-20) to detect ultrasound signals (polarized transducers PT1 and PT2 are used to detect ultrasound signals, page 12, lines 14-15). Doing so would allow to creating an additional position tracking system for tracking a position of medical device based on ultrasound signal (page 12, lines 12-14).

Regarding claim 9, Atalar modified by Buessing teaches the medical sensing system (Fig 2A, paragraph [0076]) according to claim 1.
Atalar modified by Buessing fails to teach the sensor is an ultrasound sensor and the system further comprising: 
a beamforming ultrasound imaging probe configured to generate an ultrasound field; an image reconstruction processor unit configured to provide a reconstructed ultrasound image corresponding to the ultrasound field of the beamforming ultrasound imaging probe; 
a position determination processor unit configured to compute a position of the ultrasound sensor of the interventional device relative to the ultrasound field based on ultrasound signals transmitted between the beamforming ultrasound imaging probe and the ultrasound sensor, and to provide an icon in the reconstructed ultrasound image based on the computed position of the ultrasound sensor. 
However, De Wijs teaches the sensor is an ultrasound sensor (Fig 4, polarized transducers PT1 and PT2, polarized transducers PT1 and PT2 are used to detect ultrasound signals, page 12, lines 14-17) and the system (Fig 4, page 12, lines 18-27) further comprising: 
a beamforming ultrasound imaging probe (Fig 4, beamforming ultrasound imaging probe UIP, page 14, lines 15-19) configured to generate an ultrasound field (Fig 4, beamforming ultrasound imaging probe UIP and ultrasound field UF, page 14, lines 15-19); an image reconstruction processor unit (Fig 4, page 12, lines 18-27) configured to provide a reconstructed ultrasound image corresponding to the ultrasound field of the beamforming ultrasound imaging probe (page 13, lines 12-15); 
a position determination processor unit (Fig 4, position determination unit PDU, page 19-24) configured 
to compute a position of the ultrasound sensor of the interventional device relative to the ultrasound field based on ultrasound signals transmitted between the beamforming ultrasound imaging probe and the ultrasound sensor (computing a position of the transducer PT1 and PT2 that is transmitted to the ultrasound imaging probe UIP, page 13, line 25 – page 14, line 3), and 
to provide an icon in the reconstructed ultrasound image based on the computed position of the ultrasound sensor (icon IK providing the position of medical device in reconstructed image, page 15, lines 20-25).
Atalar, Buessing, and De Wijs are considered to be analogous to the claimed invention because they are in the same field of elongate interventional device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Atalar to incorporate the teachings of De Wijs providing an ultrasound sensor (Fig 4, polarized transducers PT1 and PT2, polarized transducers PT1 and PT2 are used to detect ultrasound signals, page 12, lines 14-17) and the system (Fig 4, page 12, lines 18-27) with a beamforming ultrasound imaging probe (Fig 4, beamforming ultrasound imaging probe UIP, page 14, lines 15-19) to generate an ultrasound field (Fig 4, beamforming ultrasound imaging probe UIP and ultrasound field UF, page 14, lines 15-19); an image reconstruction processor unit (Fig 4, page 12, lines 18-27) to provide a reconstructed ultrasound image corresponding to the ultrasound field of the beamforming ultrasound imaging probe (page 13, lines 12-15); a position determination processor unit (Fig 4, position determination unit PDU, page 19-24) to compute a position of the ultrasound sensor of the interventional device relative to the ultrasound field based on ultrasound signals transmitted between the beamforming ultrasound imaging probe and the ultrasound sensor (computing a position of the transducer PT1 and PT2 that is transmitted to the ultrasound imaging probe UIP, page 13, line 25 – page 14, line 3), and to provide an icon in the reconstructed ultrasound image based on the computed position of the ultrasound sensor (icon IK providing the position of medical device in reconstructed image, page 15, lines 20-25). Doing so would allow to creating an additional position tracking system for tracking a position of medical device based on ultrasound signal (page 12, lines 12-14).

Claim(s) 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Wijs (W.O. Pub. No. 2018095793A1) and Atalar (U.S. Pub. No. 20130245741A1) . 

Regarding claim 10, De Wijs teaches an interference reduction method (software-implemented method of discriminating between ultrasound signals and electromagnetic interference, page 3, lines 8-12) for use in a medical sensing system (Fig 4, page 12, lines 18-27) that includes 
a sensor (Fig 4, polarized transducers PT1 and PT2, polarized transducers PT1 and PT2 are used to detect ultrasound signals, page 12, lines 14-17) having 
a capacitance (Figs 1, capacitances CCT) disposed on an elongate interventional device (Figs 1 and 3-4, capacitances are connected to the transducer PT1 and PT2), and 
a first electrical conductor (Figs 1 and 3-4, first electrical conductor EC1) and 
a second electrical conductor (Figs 1 and 3-4, second electrical conductor EC2), the first electrical conductor and the second electrical conductor being in electrical contact with the sensor (Figs 1, ultrasound transducers PT1 and PT2 are electrical contact with first electrical conductor EC1 and second electrical conductor EC2, page 7, lines 5-33) and extending along the elongate interventional device for providing electrical signals corresponding to signals detected by the sensor (Figs 3-4, fist electrical conductor EC1 and second electrical conductor EC2 are extended along the elongate interventional device to provide electrical signals for transducers TP1 and TP2, page 7, lines 5-33), and 
i) an electrically conductive shield (Fig 1C, electrical shield ES, page 8, line 30 – page 9, line 1) that overlaps the electrical conductors (Fig 1C, electrical shield ES and electrical conductors EC1 and EC2, page 8, line 30 – page 9, line 1) or ii) an electrically conductive shaft (Fig 1C, body, page 8, line 30 – page 9, line 1 and body is form of electrically conductive material, page 9, lines 23-25) and in which the first electrical conductor (Fig 1C, first electrical conductor EC1) and the second electrical conductor (Figs 1C, second electrical conductor EC2) each have a capacitance (Fig 1C, capacitances CCT).
De Wijs fails to teach electrical conductor has a stray capacitance to the electrically conductive shield or to the electrically conductive shaft; the method comprising: adjusting a capacitance between at least one of the electrical conductors and i) the electrically conductive shield that overlaps the electrical conductors or ii) the electrically conductive shaft, such that a magnitude of interference to the electrical signals on at least one of the electrical conductors is adjusted; and controlling the adjustment of the capacitance based on the difference in stray capacitance measured between each electrical conductor and at least one of i) the electrically conductive shield that overlaps the electrical conductors or ii) the electrically conductive shaft. However, Atalar teaches electrical conductor (Fig 15B, electrical conductor 20c, paragraph [0099]) has a stray capacitance (Fig 15B, stray capacitances 350, paragraph [0103]) to the electrically conductive shield (Fig 15B, electrical conductive shield 325, paragraph [0103]) or to the electrically conductive shaft; the method (adjusting capacitances 340, paragraph [0103]) comprising: adjusting a capacitance (Fig 15B, adjusting capacitance 340 and stray capacitances 350, paragraph [0103]) between at least one of the electrical conductors (Fig 15B, electrical conductor 20c, paragraph [0103]) the electrically conductive shield (Fig 15B, electrical conducive shield 325, paragraph [0103]) that overlaps the electrical conductors (Fig 15B, electrical conductor 20c, paragraph [0103]) or ii) the electrically conductive shaft, such that a magnitude of interference to the electrical signals (adjusting impedance and frequency, paragraph [0103]) on at least one of the electrical conductors is adjusted (Fig 15B, electrical conductor 20c, paragraph [0103]); and controlling the adjustment of the capacitance (Fig 15B, adjusting capacitance 340 and stray capacitances 350, paragraph [0103]) based on the difference in stray capacitance (Fig 15B, adjusting stray capacitances 350, paragraph [0103]) measured between each electrical conductor (Fig 15B, electrical conductor 20c, paragraph [0103]) and at least one of i) the electrically conductive shield Fig 15B, electrical conducive shield 325, paragraph [0103]) that overlaps the electrical conductors (Fig 15B, electrical conductor 20c, paragraph [0103]) or ii) the electrically conductive shaft (Fig 13A-B, tertiary shield 36 is functioning as electrical conductive shaft, paragraph [0018] and [0093] and [0095]).
De Wijs and Atalar are considered to be analogous to the claimed invention because they are in the same field of elongate interventional device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified De Wijs to incorporate the teachings of Atalar providing electrical conductor (Fig 15B, electrical conductor 20c, paragraph [0099]) with stray capacitances (Fig 15B, stray capacitances 350, paragraph [0103]) to the electrically conductive shield (Fig 15B, electrical conductive shield 325, paragraph [0103]) and the method (adjusting capacitances 340, paragraph [0103]) to adjust a capacitance (Fig 15B, adjusting capacitance 340 and stray capacitances 350, paragraph [0103]) between at least one of the electrical conductors (Fig 15B, electrical conductor 20c, paragraph [0103]) and the electrically conductive shield (Fig 15B, electrical conducive shield 325, paragraph [0103]) that overlaps the electrical conductors (Fig 15B, electrical conductor 20c, paragraph [0103]) such that a magnitude of interference to the electrical signals (adjusting impedance and frequency, paragraph [0103]) on at least one of the electrical conductors is adjusted (Fig 15B, electrical conductor 20c, paragraph [0103]); and to control the adjustment of the capacitance (Fig 15B, adjusting capacitance 340 and stray capacitances 350, paragraph [0103]) based on the difference in stray capacitance (Fig 15B, adjusting stray capacitances 350, paragraph [0103]) measured between each electrical conductor (Fig 15B, electrical conductor 20c, paragraph [0103]) and at least one of i) the electrically conductive shield Fig 15B, electrical conducive shield 325, paragraph [0103]) that overlaps the electrical conductors (Fig 15B, electrical conductor 20c, paragraph [0103]). Doing so would allow to reach a desired frequency (range) of the MRI frequency (paragraph [0103]).

Regarding claim 11, De Wijs modified by Atalar teaches the interference reduction method (software-implemented method of discriminating between ultrasound signals and electromagnetic interference, page 3, lines 8-12) according to claim 10 further comprising: receiving signals indicative of detected interference (indicating between ultrasound signal and interference signal, page 7, lines 9-34) on at least one of the electrical conductors (Figs 1, electrical conductor EC1 and EC2, page 7, lines 9-34).
De Wijs fails to teach adjusting the capacitance based on the received signals. However, Atalar teaches adjusting the capacitance (Fig 19C, adjusting capacitances 340, paragraph [0115]-[0116]) based on the received signals (Fig 19C, adjusting capacitances 340 to cause high impedance, paragraph [0115]-[0116]).
De Wijs and Atalar are considered to be analogous to the claimed invention because they are in the same field of elongate interventional device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified De Wijs to incorporate the teachings of Atalar providing adjusting the capacitance (Fig 19C, adjusting capacitances 340, paragraph [0115]-[0116]) based on the received signals (Fig 19C, adjusting capacitances 340 to cause high impedance, paragraph [0115]-[0116]). Doing so would allow to reach a desired frequency (range) of the MRI frequency (paragraph [0103]).

Regarding claim 12, De Wijs teaches a non-transitory computer readable medium having stored thereon instructions (software-implemented method of discriminating between ultrasound signals and electromagnetic interference, page 3, lines 8-12) which when executed on a processor (Fig 4, imaging system processor ISP, page 13, lines 5-9) in a medical sensing system (Fig 4, page 12, lines 18-27) that includes 
a sensor (Fig 4, polarized transducers PT1 and PT2, polarized transducers PT1 and PT2 are used to detect ultrasound signals, page 12, lines 14-17) having 
a capacitance (Figs 1, capacitances CCT) disposed on an elongate interventional device (Figs 1 and 3-4, capacitances are connected to the transducer PT1 and PT2), and 
a first electrical conductor (Figs 1 and 3-4, first electrical conductor EC1) and 
a second electrical conductor (Figs 1 and 3-4, second electrical conductor EC2), the first electrical conductor and the second electrical conductor being in electrical contact with the sensor (Figs 1, ultrasound transducers PT1 and PT2 are electrical contact with first electrical conductor EC1 and second electrical conductor EC2, page 7, lines 5-33) and extending along the elongate interventional device for providing electrical signals corresponding to signals detected by the sensor (Figs 3-4,  first and second electrical conductors EC1 and EC2 are extended along the elongate interventional device to generate electrical signals, page 7, lines 5-33), and i) an electrically conductive shield (Fig 1C, electrical shield ES, page 8, line 30 – page 9, line 1) that overlaps the electrical conductors (Fig 1C, electrical shield ES and electrical conductors EC1 and EC2, page 8, line 30 – page 9, line 1) or ii) an electrically conductive shaft (Fig 1C, body, page 8, line 30 – page 9, line 1 and body is form of electrically conducive material, page 9, lines 23-25) and in which the first electrical conductor (Fig 1C, first electrical conductor EC1) and the second electrical conductor (Figs 1C, second electrical conductor EC2) each have a capacitance (Fig 1C, capacitances CCT).
De Wijs fails to teach electrical conductor has a stray capacitance to the electrically conductive shield or to the electrically conductive shaft; cause the processor to: 
adjust a capacitance between at least one of the electrical conductors and i) the electrically conductive shield that overlaps the electrical conductors or ii) the electrically conductive shaft, such that a magnitude of interference to the electrical signals on at least one of the electrical conductors is adjusted; and 
control the adjustment of the capacitance based on the difference in stray capacitance measured between each electrical conductor and at least one of i) the electrically conductive shield that overlaps the electrical conductors or ii) the electrically conductive shaft. 
However, Atalar teaches electrical conductor (Fig 15B, electrical conductor 20c, paragraph [0099]) has a stray capacitance (Fig 15B, stray capacitances 350, paragraph [0103]) to the electrically conductive shield (Fig 15B, electrical conductive shield 325, paragraph [0103]) or to the electrically conductive shaft; cause the processor (Fig 6, processor within controller 121, paragraph [0085]) to: 
adjust a capacitance (Fig 15B, adjusting capacitance 340 and stray capacitances 350, paragraph [0103]) between at least one of the electrical conductors (Fig 15B, electrical conductor 20c, paragraph [0103]) and i) the electrically conductive shield (Fig 15B, electrical conducive shield 325, paragraph [0103]) that overlaps the electrical conductors (Fig 15B, electrical conductor 20c, paragraph [0103]) or ii) the electrically conductive shaft, such that a magnitude of interference to the electrical signals (adjusting impedance and frequency, paragraph [0103]) on at least one of the electrical conductors is adjusted (Fig 15B, electrical conductor 20c, paragraph [0103]); and 
control the adjustment of the capacitance (Fig 15B, adjusting capacitance 340 and stray capacitances 350, paragraph [0103]) based on the difference in stray capacitance (Fig 15B, adjusting stray capacitances 350, paragraph [0103]) measured between each electrical conductor (Fig 15B, electrical conductor 20c, paragraph [0103]) and at least one of i) the electrically conductive shield Fig 15B, electrical conductor 20c, paragraph [0103]) that overlaps the electrical conductors (Fig 15B, electrical conductor 20c, paragraph [0103]) or ii) the electrically conductive shaft. 

Regarding claim 13, De Wijs teaches the non-transitory computer readable medium (software-implemented method of discriminating between ultrasound signals and electromagnetic interference, page 3, lines 8-12) according to claim 12, further comprising instructions (Fig 4, instructions, page 12, lines 1-2) that when executed by the processor (Fig 4, imaging system processor ISP, page 12, lines 18-24) cause the processor (Fig 4, imaging system processor ISP, page 12, lines 18-24) to: 
receive signals indicative of detected interference (indicating between ultrasound signal and interference signal, page 7, lines 9-34) on at least one of the electrical conductors (Figs 1, electrical conductor EC1 and EC2, page 7, lines 9-34).
De Wijs fails to teach adjusting the capacitance based on the received signals. However, Atalar teaches adjusting the capacitance (Fig 19C, adjusting capacitances 340, paragraph [0115]-[0116]) based on the received signals (Fig 19C, adjusting capacitances 340 to cause high impedance, paragraph [0115]-[0116]).
De Wijs and Atalar are considered to be analogous to the claimed invention because they are in the same field of elongate interventional device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified De Wijs to incorporate the teachings of Atalar providing adjusting the capacitance (Fig 19C, adjusting capacitances 340, paragraph [0115]-[0116]) based on the received signals (Fig 19C, adjusting capacitances 340 to cause high impedance, paragraph [0115]-[0116]). Doing so would allow to reach a desired frequency (range) of the MRI frequency (paragraph [0103]).

Regarding claim 14, De Wijs modified by Atalar teaches the non-transitory computer readable medium (software-implemented method of discriminating between ultrasound signals and electromagnetic interference, page 3, lines 8-12)  according to claim 12, further comprising instructions (instructions, page 11, lines 20-25) that when executed by the processor (processor, page 11, lines 20-25) cause the processor (processor, page 11, lines 20-25) to output a signal corresponding to an amplified difference (Fig 3, amplified differential difference amplifier DACCT, page 11, lines 6-19) between an electrical signal (Fig 3, amplified differential difference electrical signal, page 11, lines 6-19) on the first electrical conductor (Fig 3, first electrical conductor EC1, page 11, lines 6-19) and an electrical signal on the second electrical conductor (Fig 3, second electrical conductor EC2, page 11, lines 6-19).

Regarding claim 15, De Wijs modified by Atalar teaches the non-transitory computer readable medium (software-implemented method of discriminating between ultrasound signals and electromagnetic interference, page 3, lines 8-12) according to claim 12, wherein the sensor is an ultrasound sensor (Fig 4, polarized transducers PT1 and PT2, polarized transducers PT1 and PT2 are used to detect ultrasound signals, page 12, lines 14-17) and 
the system (Fig 4, page 12, lines 18-27) includes 
an ultrasound imaging probe (Fig 4, beamforming ultrasound imaging probe UIP, page 14, lines 15-19) configured to generate an ultrasound field (Fig 4, beamforming ultrasound imaging probe UIP and ultrasound field UF, page 14, lines 15-19), 
the computer readable medium (software-implemented method of discriminating between ultrasound signals and electromagnetic interference, page 3, lines 8-12) further comprising instructions (instructions, page 11, lines 20-25) that when executed by the processor (processor, page 11, lines 20-25) cause the processor (processor, page 11, lines 20-25) to: 
reconstruct an ultrasound image (Fig 4, page 12, lines 18-27) corresponding to the ultrasound field of the beamforming ultrasound imaging probe (page 13, lines 12-15); and 
compute a position (computing a position of the transducer PT1 and PT2 that is transmitted to the ultrasound imaging probe UIP, page 13, line 25 – page 14, line 3) of the ultrasound sensor (Fig 4, polarized transducers PT1 and PT2, polarized transducers PT1 and PT2 are used to detect ultrasound signals, page 12, lines 14-17) of the interventional device relative to the ultrasound field (Fig 4, beamforming ultrasound imaging probe UIP and ultrasound field UF, page 14, lines 15-19) based on ultrasound signals transmitted between the beamforming ultrasound imaging probe (ultrasound imaging probe UIP, page 13, line 25 – page 14, line 3) and the ultrasound sensor (Fig 4, polarized transducers PT1 and PT2, polarized transducers PT1 and PT2 are used to detect ultrasound signals, page 12, lines 14-17), and to provide an icon (icon IK providing the position of medical device in reconstructed image, page 15, lines 20-25) in the reconstructed ultrasound image (reconstructed image, page 15, lines 20-25) based on the computed position of the ultrasound sensor (Fig 4, polarized transducers PT1 and PT2, polarized transducers PT1 and PT2 are used to detect ultrasound signals, page 12, lines 14-17).

Regarding claim 16, De Wijs teaches the interference reduction method (software-implemented method of discriminating between ultrasound signals and electromagnetic interference, page 3, lines 8-12) according to claim 10, further comprising: receiving signals indicative of detected interference (indicating between ultrasound signal and interference signal, page 7, lines 9-34) on at least one of the electrical conductors (Figs 1, electrical conductor EC1 and EC2, page 7, lines 9-34).
De Wijs fails to teach adjusting the capacitance based on the received signals. However, Atalar teaches adjusting the capacitance (Fig 19C, adjusting capacitances 340, paragraph [0115]-[0116]) based on the received signals (Fig 19C, adjusting capacitances 340 to cause high impedance, paragraph [0115]-[0116]).
De Wijs and Atalar are considered to be analogous to the claimed invention because they are in the same field of elongate interventional device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified De Wijs to incorporate the teachings of Atalar providing adjusting the capacitance (Fig 19C, adjusting capacitances 340, paragraph [0115]-[0116]) based on the received signals (Fig 19C, adjusting capacitances 340 to cause high impedance, paragraph [0115]-[0116]). Doing so would allow to reach a desired frequency (range) of the MRI frequency (paragraph [0103]).

Regarding claim 17, De Wijs modified by Atalar teaches the interference reduction method (software-implemented method of discriminating between ultrasound signals and electromagnetic interference, page 3, lines 8-12) according to claim 10, further comprising outputting a signal corresponding to an amplified difference (Fig 3, amplified differential difference amplifier DACCT, page 11, lines 6-19) between an electrical signal (Fig 3, amplified differential difference electrical signal, page 11, lines 6-19) on the first electrical conductor (Fig 3, first electrical conductor EC1, page 11, lines 6-19) and an electrical signal on the second electrical conductor (Fig 3, second electrical conductor EC2, page 11, lines 6-19).

Regarding claim 18, De Wijs modified by Atalar teaches the interference reduction method (software-implemented method of discriminating between ultrasound signals and electromagnetic interference, page 3, lines 8-12) according to claim 10, wherein the sensor is an ultrasound sensor (Fig 4, polarized transducers PT1 and PT2, polarized transducers PT1 and PT2 are used to detect ultrasound signals, page 12, lines 14-17) and the system (Fig 4, page 12, lines 18-27) includes an ultrasound imaging probe (Fig 4, beamforming ultrasound imaging probe UIP, page 14, lines 15-19) configured to generate an ultrasound field (Fig 4, beamforming ultrasound imaging probe UIP and ultrasound field UF, page 14, lines 15-19), the method further (software-implemented method of discriminating between ultrasound signals and electromagnetic interference, page 3, lines 8-12) comprising: reconstructing an ultrasound image (Fig 4, page 12, lines 18-27) corresponding to the ultrasound field of the beamforming ultrasound imaging probe (page 13, lines 12-15); and computing a position (computing a position of the transducer PT1 and PT2 that is transmitted to the ultrasound imaging probe UIP, page 13, line 25 – page 14, line 3) of the ultrasound sensor (Fig 4, polarized transducers PT1 and PT2, polarized transducers PT1 and PT2 are used to detect ultrasound signals, page 12, lines 14-17)  of the interventional device relative to the ultrasound field (Fig 4, beamforming ultrasound imaging probe UIP and ultrasound field UF, page 14, lines 15-19) based on ultrasound signals transmitted between the beamforming ultrasound imaging probe (ultrasound imaging probe UIP, page 13, line 25 – page 14, line 3) and the ultrasound sensor (Fig 4, polarized transducers PT1 and PT2, polarized transducers PT1 and PT2 are used to detect ultrasound signals, page 12, lines 14-17), and to provide an icon (icon IK providing the position of medical device in reconstructed image, page 15, lines 20-25) in the reconstructed ultrasound image (reconstructed image, page 15, lines 20-25) based on the computed position of the ultrasound sensor (Fig 4, polarized transducers PT1 and PT2, polarized transducers PT1 and PT2 are used to detect ultrasound signals, page 12, lines 14-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793